48 N.Y.2d 943 (1979)
In the Matter of Carl J. Shedlock, Appellant,
v.
William G. Connelie, as Superintendent of the New York State Police, Respondent.
Court of Appeals of the State of New York.
Argued November 16, 1979.
Decided December 17, 1979.
Richard J. Bookhout for appellant.
Robert Abrams, Attorney-General (John Q. Driscoll and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the Per Curiam opinion at the Appellate Division (66 AD2d 433; see, also, Paul v Davis, 424 US 693).